Citation Nr: 0803366	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 15, 1993, rating determination, which denied service 
connection for tinnitus.

2.  Whether there was CUE in a December 15, 1993, rating 
determination, which denied service connection for right ear 
hearing loss.

3.  Whether there was CUE in a December 15, 1993, rating 
determination, which denied service connection for left ear 
hearing loss.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right and left ear hearing loss.  

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  The veteran received the combat infantryman badge 
(CIB) in connection with service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board notes that the RO first formally addressed the 
issues of service connection in its March 2006 supplemental 
statement of the case.  Because the RO certified these issues 
without a Form 9, the requirement for a substantive appeal is 
essentially waived.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003).  Moreover, in certain circumstances, a 
substantive appeal can predate the issuance of a statement of 
the case.  See Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).

Although the RO first announced its decision on the issues of 
service connection in the March 2006 supplemental statement 
of the case, contrary to regulations which require new issues 
be addressed in a statement of the case pursuant to 38 C.F.R. 
§ 19.31 (2007), the there was no prejudice.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law"  Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).  

There was no prejudice in the RO's issuance of the March 2006 
supplemental statement of the case, because it contained all 
the information ordinarily conveyed in a statement of the 
case, and a reasonable person would be expected to glean what 
was needed to perfect and substantiate the appeal from the 
supplemental statement of the case.  The veteran demonstrated 
actual knowledge of the service connection requirements based 
upon his submissions and arguments.  


FINDINGS OF FACT

1.  The December 1993 rating determination, which denied 
service connection for tinnitus and right and left ear 
hearing loss, considered the correct evidence and law as it 
then existed, and it did not involve an error that would 
undebatably lead to a different result if such error were 
corrected, and became final in the absence of a timely 
appeal.

2.  The RO denied service connection for tinnitus and right 
and left ear hearing loss in December 1993.  The veteran was 
notified of these decisions in January 1994 and did not 
appeal.  Thus, the decisions became final.

3.  Evidence received since the denial of service connection 
for right and left ear hearing loss in December 1993 does not 
raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the denial of service connection 
for tinnitus in December 1993 raises a reasonable possibility 
of substantiating the claim.

5.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  The RO's December 1993 rating determination denying 
service connection for tinnitus and right and left ear 
hearing loss was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  

2.  The RO's December 1993 rating determination denying 
service connection for tinnitus and right and left hearing 
loss is final.  38 U.S.C.A. § 7105 (c) (West 2002).

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for right and left ear 
hearing loss has not been received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Evidence received since the December 1993 rating 
determinations denying service connection for tinnitus is new 
and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is inapplicable to the claims of CUE in the December 
1993 rating decision.  Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for tinnitus, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on the question of whether new and 
material evidence has been submitted, further assistance is 
not required to substantiate that element of the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The June 2004, March 2005, and October 2005 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence he was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
The letters did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence and that 
it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for right 
and left ear hearing loss, the Court has held that the VCAA 
notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In a June 2004 letter, the RO informed the veteran that he 
had been previously denied service connection for right and 
left ear hearing loss in December 1993/January 1994 on the 
basis that it was not incurred or aggravated by the veteran's 
active military service.  The RO indicated that the appeal 
for that decision had expired and that the decision was now 
final.  The RO stated that in order for the veteran to reopen 
this claim, new and material evidence was needed to show that 
the condition was incurred in or aggravated by his active 
military service.  New evidence was evidence that had not 
previously been considered.  Evidence that was merely 
cumulative or repetitive was not considered new.  Material 
evidence was evidence that had to pertain to the reason why 
the veteran's claim was previously denied.  The RO informed 
the veteran that his claim had been previously denied because 
the evidence did not show that the condition was incurred or 
aggravated by military service.  

The veteran was not provided with regard to a disability 
rating or an effective date for the disability on appeal.  As 
the Board concludes below that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the October 2005 notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance provisions set 
forth in the law and regulation.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
This matter was also referred to a VA examiner for an opinion 
as to the etiology of any current tinnitus.  As such, no 
further action is necessary to assist the claimant with the 
claim.

As the veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection, 
remanding the case for the RO to re-notify him of the 
requirements would serve no useful purpose, but would merely 
cause unnecessary delay in the administrative process.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the Board is not reopening the claim of service 
connection for right or left ear hearing loss, any question 
as to the appropriate disability rating or effective date to 
be assigned would be rendered moot.  

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.

In denying service connection for hearing loss and tinnitus 
in December 1993, the RO noted on the examination for 
induction into service speech reception thresholds were 5, 5, 
15, and 35 decibels in the 500 to 4000 frequencies in the 
right ear; and 5, 5, 25, and 45 decibels in those same 
frequencies in the left ear.  The RO noted that the service 
treatment records showed no treatment for hearing loss.  

The RO further observed that at the time of the veteran's 
separation examination, speech reception thresholds were 5, 
0, 15, and 20 decibels in the right ear and 0, 0, 30, and 40, 
in those same frequencies in the left ear.  The RO also noted 
that the veteran's service records did not show tinnitus or a 
head injury, concussion, or trauma resulting in tinnitus.  
The RO observed that bilateral sensorineural hearing loss was 
noted on the recent VA examination together with tinnitus.

The RO found that service connection was not warranted for 
hearing loss.  It observed that hearing loss was noted in the 
veteran's left ear at induction and that service records 
showed no aggravation.  The RO further noted that there was 
no evidence of hearing loss in the right ear during service 
nor was there evidence of sensorineural hearing loss in the 
right ear to a degree of 10 percent or more within one year 
after the veteran's discharge.  The RO also found that there 
was no evidence of tinnitus in service nor was there evidence 
of a head injury, concussion, or acoustic trauma in service, 
which resulted in tinnitus.  

The veteran was notified of this decision in January 1994 and 
did not appeal.  Thus, the decision became final absent CUE.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

The veteran contends that the RO committed CUE by failing to 
consider presumptions applicable to combat veterans.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The correct application of 38 U.S.C.A. § 1154(b) requires a 
three-step, sequential analysis:

(1) Has the claimant produced 
"satisfactory lay or other evidence of 
such injury or disease."  "Satisfactory 
evidence" is defined as "credible 
evidence that would allow a reasonable 
fact finder to conclude that the alleged 
injury or disease was incurred in or 
aggravated by the veteran's combat 
service."  (2) Is the proffered evidence 
"consistent with the circumstances, 
conditions, or hardships of such 
service."  (3) Once the first two steps 
are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof 
of service connection," even if no 
official record of such incurrence 
exists, unless the Government can meet 
the burden of showing "clear and 
convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995)

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  

The evidence that was before the RO in December 1993 reveals 
threshold readings of 5, 5, 15, and 35 decibels, in the right 
ear, and 5, 5, 25, and 45 decibels, in the left ear, at 500, 
1000, 2000, and 4000 Hertz on the veteran's October 1965 
preinduction examination (these thresholds would be higher if 
converted from American Standard Units to International 
Standard Organization Units).  

At the time of the veteran's November 1967 service separation 
examination, normal findings were reported for the ears.  An 
audiological evaluation performed at that time revealed 
decibel level readings of 5, 0, 15, and 20, in the right ear, 
and 0, 0, 30, and 40, in the left ear, at 500, 1000, 2000, 
and 4000 Hertz.  There were no written findings in the 
"notes" or "summary of defects and diagnoses" sections of 
the report.  On his November 1967 service separation report 
of medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had hearing loss; running ears; 
ear, nose, or throat trouble; or frequent or severe 
headaches.  There was also no written narrative in the 
physician's summary section of the report.  

Treatment records obtained in conjunction with the veteran's 
claim also made no reference to hearing loss or tinnitus.  

At his August 1993 VA examination, the veteran reported that 
he had had bilateral hearing loss since 1968.  He stated that 
he was in the mortar platoon and had no ear protection.  He 
also reported having had bilateral tinnitus for 10-15 years.  
He noted no history of head trauma or infections.  The 
veteran indicated that he was employed as a grounds keeper 
and wore ear protection.  

An audiological evaluation performed at that time revealed 
decibel level readings of 35, 35, 50, 65, and 70, in the 
right ear, and 35, 35, 65, 70, and 70, in the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
testing was 92 percent, bilaterally.

The December 1993 rating decision reflects no consideration 
of the presumptions contained in 38 U.S.C.A. § 1154(b), 
although the RO did acknowledge that the veteran had received 
the CIB.  The question is whether the failure to explicitly 
consider the presumptions contained in 38 U.S.C.A. § 1154(b) 
was outcome determinative.

With regard to tinnitus, the veteran reported the onset of 
symptoms many years after service.  There was no other 
competent evidence linking that disability to service.  While 
the veteran attributed the current tinnitus to his service 
with a mortar platoon, there is no evidence that is a medical 
expert.  As a lay person, he would not have been competent to 
express an opinion as to the medical cause of the current 
tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there was no competent evidence linking tinnitus to a 
disease or injury in service, including an injury in combat, 
the failure to consider the presumptions referable to combat 
veterans was not outcome determinative.  Accordingly, the 
decision to deny service connection for tinnitus was not CUE.

With regard to the hearing loss claims, the veteran did 
report the onset of that disability in 1968, but that was 
apparently after his service in Vietnam, and there was no 
evidence (including the veteran's statements) that hearing 
loss was the result of an injury during combat.  Moreover, 
there was conflicting evidence as to whether the current 
hearing loss was related to service.  Hearing loss as defined 
by VA was shown on the examination when the veteran was 
accepted for service, and a lesser level of average hearing 
loss was shown on the examination for separation from 
service.  

This record would have justified a conclusion that hearing 
loss pre-existed service and was not aggravated.  See 
38 U.S.C.A. § 1111 (West 2002) (providing that a veteran will 
be presumed in sound condition except for conditions noted on 
the examination when the veteran was accepted for service); 
38 C.F.R. § 3.306(b) (2007)(aggravation may not be conceded 
where the underlying disability underwent no increase during 
service).  The hearing examinations in service could have 
been deemed the "clear and unmistakable evidence" needed to 
rebut the presumption that hearing loss was incurred in 
combat under 38 U.S.C.A. § 1154(b).

A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the medical 
records, lay statements, and reports of VA examination and 
treatment, were before the RO at the time of the December 
1993 rating determination.  While the veteran did present 
evidence, such evidence was reviewed, discussed, and, 
ultimately, refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.

The Board appreciates that the veteran does not agree with 
conclusions the VA rating board reached in December 1993.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

In view of the foregoing, the Board determines that the 
December 1993 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  As 
the December 1993 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 .S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).


Right and Left Ear Hearing Loss

The RO denied service connection for right and left ear 
hearing loss in December 1993.  The veteran was notified of 
this in January 1994 and did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c).

The basis for the RO's denial and the evidence considered is 
noted above.  

Evidence received subsequent to the December 1993 rating 
determination includes statements from the veteran indicating 
that his hearing loss began in service as a result of 
exposure to combat noise.  Also of record is an October 2004 
statement in support of claim indicating that while it was 
the veteran's belief that he may have had some hearing loss 
prior to his military service, his separation examination 
showed that his hearing had worsened.  

Also added to the record is a November 2005 VA examination 
report addressing the etiology of the veteran's hearing loss.  
The examiner noted that the claims folder had been received 
and reviewed.  She observed that there had been no clinically 
significant change in hearing loss between induction and 
separation physicals.  She further noted that there was no 
evidence showing that hearing loss had manifested to a 
compensable degree within one year following discharge from 
the military.  She opined that hearing loss was not caused by 
or the result of military service.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for right or 
left ear hearing loss.  The veteran's contention that his 
hearing loss is related to his period of service was known at 
the time of the previous denial.  They are cumulative of 
those known at the time of the previous denial.  While 
38 U.S.C.A. § 1154 provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service, it does not provide a 
basis to link etiologically any current hearing loss to his 
period of service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  

The November 2005 VA examiner, after a review of the claims 
folder, indicated that the veteran's hearing loss was not 
caused by or related to his period of service.  The basis for 
the previous denial was that hearing loss was not incurred in 
or aggravated by service.  

The newly received evidence is essentially duplicative of 
evidence previously considered.  The veteran's reports of in-
service noise exposure, and continuity of symptomatology as 
well as the evidence of current hearing loss, was of record 
at the time of the 1993 denial.  Accordingly, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim and is not new and material and the 
petition to reopen must be denied.

Tinnitus

The RO denied service connection for tinnitus in December 
1993.  Evidence available to the RO at the time of the denial 
included the veteran's service medical records, statements 
from the veteran, and the results of an August 1993 VA 
examination.  At the time of the examination, the veteran 
reported having constant ringing tinnitus, bilaterally, for 
the past 10 to 15 years.  

The veteran indicated that he had had no history of 
infections or head trauma.  The veteran stated that he had 
been a grounds keeper and wore ear plugs when necessary.  He 
reported that his tinnitus had begun about 10 to 15 years 
earlier.  He noted that there was a high pitch ringing sound 
in both ears and that it was constant and sometimes 
distracting.  

The reasons for the denial by the RO are noted above.  
Evidence received subsequent to the December 1993 rating 
determination consists of the veteran's reports of having 
ringing in his ears since his period of service and a 
November 2005 VA examination report concerning the nature and 
etiology of any current tinnitus.  In the November 2005 
report, the VA examiner indicated that he had reviewed the 
veteran's claims folder.  

The examiner noted that at the time of the veteran's 1993 VA 
examination, he reported the onset of tinnitus in the late 
1970's at least ten years following his discharge from 
service.  The examiner observed that the veteran now reported 
having had the onset of tinnitus at the time of discharge 
from service.  The examiner indicated that there was no 
evidence showing that tinnitus was incurred in or aggravated 
by military service nor was there medical evidence that this 
condition manifested to a compensable degree within one year 
after service.  She stated that hearing loss was not caused 
by or as a result of military service.  

The veteran's recent statements that tinnitus started in 
service, provides evidence of continuity of symptomatology 
since service.  At the time of the December 1993 decision, 
the veteran had not reported having had tinnitus since 
service.  As such, his statements constitute new and material 
evidence.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).  As new 
and material evidence has been submitted, the claim has been 
reopened.

The veteran has reported that his noise exposure occurred in 
Vietnam under combat conditions.  The provisions of 
38 U.S.C.A. § 1154(b) aid the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected", but "considerably lighten[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

In the current case, the veteran's reports of continuous 
tinnitus since service are not supported by the more 
contemporaneous evidence of record, and are contradicted by 
his own earlier statements.  At his August 1993 VA 
examination, the veteran stated that he had had tinnitus for 
only the past 10-15 years, which would place the onset of his 
tinnitus no earlier than 1978.  Furthermore, there has been 
no other competent evidence submitted linking tinnitus to his 
period of service.  The claims folder was reviewed in its 
entirety by a VA examiner in November 2005.  Following a 
thorough review of the claims folder, the examiner indicated 
that the veteran's tinnitus was not related to his period of 
service.  

Accordingly, in view of the above, service connection for 
tinnitus is denied.  The veteran's reports of noise exposure 
in service are consistent with the circumstances of combat 
service.  38 U.S.C.A. § 1154(b).  The evidence remains 
against finding a link between current tinnitus and the in-
service noise exposure.

The preponderance of the evidence is against the claim that 
any current tinnitus is related to the veteran's period of 
service.  Therefore, service connection for tinnitus is not 
warranted and there is no doubt to be resolved.

















							(CONTINUED ON NEXT PAGE)
ORDER

The December 15, 1993, rating determination, which denied 
service connection for tinnitus, did not involve CUE, and the 
appeal is denied.

The December 15, 1993, rating determination, which denied 
service connection for right ear hearing loss, did not 
involve CUE, and the appeal is denied.

The December 15, 1993, rating determination, which denied 
service connection for left ear hearing loss, did not involve 
CUE, and the claim is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for right and left ear 
hearing loss is denied.

New and material evidence having been received; the claim for 
service connection for tinnitus is reopened.

Service connection for tinnitus is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


